Citation Nr: 0934522	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  08-03 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability due to tobacco use or nicotine dependence during 
service.  

2.  Entitlement to service connection for a skin disability 
of the left hand and left foot.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected residuals, right knee injury, 
with history of internal derangement and arthralgia.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
In April 2006, the RO denied a claim for service connection 
for "shortness of breath due to smoking cigarettes."  In 
September 2006, the RO denied a claim for service connection 
for a skin condition of the left hand and left foot.  In 
November 2006, the RO granted service connection for 
residuals, right knee injury, with history of internal 
derangement and arthralgia, evaluated as 10 percent 
disabling.  

During his hearing, held in April 2009, the Veteran raised 
the issues of entitlement to service connection for a heart 
disability, "a staph infection" (he gave somewhat 
conflicting testimony as to whether this claim was in 
reference to a right foot disability) (service connection for 
a staph infection of the right foot was denied in April 
2008), a back disability secondary to service-connected right 
knee disability, and entitlement to a total rating on the 
basis of individual unemployability due to service-connected 
disability (TDIU).  

The claims for service connection for a skin disability of 
the left hand, and left foot, and for an initial evaluation 
in excess of 10 percent for service-connected residuals, 
right knee injury, with history of internal derangement and 
arthralgia, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Washington, DC.  
VA will notify the appellant if further action is required.  


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a 
pulmonary disability due to tobacco use or nicotine 
dependence during service was received after June 9, 1998.  

2.  Service connection for a pulmonary disability due to 
tobacco use or nicotine dependence during service is barred 
as a matter of law.  


CONCLUSION OF LAW

Service connection for  pulmonary disability attributable to 
the use of tobacco products during service is not warranted.  
38 U.S.C.A. § 1103 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.300 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran alleges that service connection is warranted for 
a pulmonary disability.  He maintains that in service, he 
began smoking to avoid other duties.  He testified that he 
was diagnosed with COPD (chronic obstructive pulmonary 
disease) in about 2006.  

In July 2005, the Veteran filed his claim.  In April 2006, 
the RO denied the claim.  The Veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2008).  

The Board initially notes that with regard to the possibility 
of direct service connection, the Veteran has not asserted 
that he has a pulmonary disability directly related to 
service, nor is such a claim "reasonably raised" by the 
evidence.  EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
Specifically, the Veteran was not treated for pulmonary 
symptoms or COPD during service, COPD is first shown many 
years after separation from service, and there is no 
competent opinion linking COPD or any other pulmonary 
disability to service.  Furthermore, there is no evidence to 
show that a pulmonary disability is proximately due to a 
service-connected disability that is not service-connected on 
the basis of being attributable to the Veteran's use of 
tobacco products during service.  VAOPGCPREC 6-2003, 69 Fed. 
Reg. 25178 (2004).  

However, the Veteran's claim is that that he began smoking 
during service, and that he now has COPD due to his smoking.  

For claims filed after June 9, 1998, Congress has prohibited 
the grant of service connection for disability due to the use 
of tobacco products during active service.  38 U.S.C.A. § 
1103(a) (West 2002); 38 C.F.R. § 3.300 (2008).  

In this case, the Veteran's claim was received in July 2005.  
Therefore, he is barred from being eligible for benefits 
under the current application as a matter of law.  See 38 
U.S.C.A. § 1103(a); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Accordingly, the claim must be denied.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in July 2005, and January 2008.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

However, and in any event, the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulation 
pertaining to claims based on the effects of tobacco products 
filed after June 9, 1998.  Because there is no reasonable 
possibility that further notice or assistance would aid in 
substantiating the claim, any deficiency as to VCAA 
compliance is rendered moot.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).  

ORDER

Service connection for a pulmonary disability, to include 
chronic obstructive pulmonary disease, is denied.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, during his hearing, held in April 2009, the Veteran 
testified that he was receiving disability benefits from the 
Social Security Administration (SSA).  The claims file also 
contains several notices from the SSA, dated between 1999 and 
2008, which indicate that the Veteran is receiving disability 
benefits.  The full SSA's records are not currently 
associated with the claims file.  

Having been put on notice of the existence of this evidence, 
the Board is of the opinion that the VA's duty to assist the 
veteran extends to obtaining these relevant government 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
"As part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file a copy of 
any written decision concerning the 
Veteran's claim for disability benefits 
from the Social Security Administration 
and copies of any medical records 
utilized in reaching that decision. 

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If either of the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




